
	
		II
		112th CONGRESS
		2d Session
		H. R. 5910
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 20, 2012
			Received
		
		AN ACT
		To direct the Secretary of Commerce, in
		  coordination with the heads of other relevant Federal departments and agencies,
		  to produce a report on enhancing the competitiveness of the United States in
		  attracting foreign direct investment, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Investment in American Jobs Act
			 of 2012.
		2.FindingsCongress finds the following:
			(1)It remains an urgent national priority to
			 improve economic growth and create new jobs.
			(2)National security
			 requires economic strength and global engagement.
			(3)Businesses today
			 have a wide array of choices when considering where to invest, expand, or
			 establish new operations.
			(4)Administrations of
			 both parties have consistently reaffirmed the need to maintain an open
			 investment climate as a key to domestic economic prosperity and
			 security.
			(5)The United States
			 has historically been the largest worldwide recipient of global investment but
			 has seen its share of inbound global investment decline relative to its gross
			 domestic product in recent years.
			(6)Governors and mayors throughout the United
			 States face increasing competition from other countries as they work to recruit
			 investment from global companies.
			(7)Foreign direct investment can benefit the
			 economy and workforce of every State and Commonwealth in the United
			 States.
			(8)According to the
			 latest Federal statistics, the United States subsidiaries of companies
			 headquartered abroad contribute to the United States economy in a variety of
			 important ways, including by—
				(A)providing jobs for
			 nearly 5,300,000 Americans with average compensation that is approximately 33
			 percent higher than the national private-sector average, as these jobs are
			 often in high-skilled, high-paying industries;
				(B)strengthening the
			 United States industrial base and employing nearly 15 percent of the United
			 States manufacturing sector workforce;
				(C)establishing
			 operations in the United States from which to sell goods and services around
			 the world, thereby producing nearly 18 percent of United States exports;
				(D)promoting
			 innovation with more than $41,000,000,000 in annual United States research and
			 development activities;
				(E)paying nearly 17
			 percent of United States corporate income taxes; and
				(F)purchasing more
			 than $1,800,000,000,000 in domestic goods and services annually from local
			 suppliers and small businesses, amounting to 80 cents for every dollar spent on
			 input purchases.
				(9)These companies
			 account for 5.8 percent of United States private sector Gross Domestic
			 Product.
			(10)The Secretary of
			 Commerce and the Secretary of State have declared increasing inbound global
			 investment to be among their top priorities.
			(11)The President
			 issued a statement in 2011 reaffirming the longstanding open investment policy
			 of the United States and encouraged all countries to pursue such a
			 policy.
			(12)The President signed an Executive order in
			 2011 to establish the SelectUSA initiative, aimed at promoting greater levels
			 of business investment in the United States.
			(13)The President’s Council on Jobs and
			 Competitiveness in 2011 recommended the establishment of a National Investment
			 Initiative to attract $1,000,000,000,000 in new business investment from
			 abroad.
			(14)The United States
			 and the European Union recently unveiled a set of principles aimed at promoting
			 a more open climate for international investment and intended as a model for
			 countries around the world.
			(15)Maintaining the
			 United States commitment to open investment policy encourages other countries
			 to do the same and enables the United States to open new markets abroad for
			 United States companies and their products.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the ability of the United States to attract
			 inbound investment, particularly net new investment, is directly linked to the
			 long-term economic prosperity, competitiveness, and security of the United
			 States;
			(2)in order to remain
			 the most attractive location for global investment, Congress and Federal
			 departments and agencies should be mindful of the potential impact upon the
			 ability of the United States to attract foreign direct investment when
			 evaluating proposed legislation or regulatory policy;
			(3)it is a top
			 national priority to enhance the competitiveness, prosperity, and security of
			 the United States by—
				(A)removing
			 unnecessary barriers to inward global investment and the jobs that it creates
			 throughout the United States; and
				(B)promoting policies
			 to ensure the United States remains the premier destination for global
			 companies to invest, hire, innovate, and manufacture their products; and
				(4)while foreign direct investment can enhance
			 our economic strength, policies regarding foreign direct investment should
			 reflect national security interests.
			4.Amendment to
			 Foreign Direct Investment and International Financial Data Improvements Act of
			 1990Section 3 of the Foreign
			 Direct Investment and International Financial Data Improvements Act of 1990
			 (22 U.S.C.
			 3142) is amended by adding at the end the following:
			
				(d)Review of United
				States laws and policies on foreign direct investment in the United
				States
					(1)ReviewThe Secretary of Commerce, in coordination
				with the Federal Interagency Investment Working Group and the heads of other
				relevant Federal departments and agencies, shall conduct an interagency review
				of United States laws and policies on foreign direct investment in the United
				States and develop recommendations to make the United States more competitive
				in attracting and retaining strong investment flows from abroad.
					(2)Additional
				matters to be includedThe
				review conducted pursuant to paragraph (1) shall include the following:
						(A)A review of the
				current economic impact of foreign direct investment in the United States and
				broader trends in global cross-border investment flows, including an assessment
				of the current United States competitive position as an investment location for
				companies headquartered abroad.
						(B)A review of United
				States laws and policies that uniquely apply to foreign direct investment in
				the United States, with particular focus on those laws and policies that may
				have the effect of diminishing or promoting the ability of the United States to
				attract and retain foreign direct investment.
						(C)A review of
				ongoing Federal Government efforts to improve the investment climate, reduce
				investment barriers, and facilitate greater levels of foreign direct investment
				in the United States.
						(D)Recommendations
				based on the review carried out pursuant to subparagraph (B), including a
				comparative analysis of efforts of other competing countries, to make the
				United States more competitive in attracting global investment.
						(E)The impact of
				foreign direct investment on innovation and national economic
				competitiveness.
						(F)A review of State
				and local government initiatives to attract foreign investment.
						(3)Comment
				periodThe review conducted under paragraph (1) shall include an
				open comment period to solicit public input on matters covered by the
				review.
					(4)Inclusion in
				reportThe Secretary of
				Commerce shall include the results of the review conducted pursuant to
				paragraph (1) in the first report prepared under subsection (a) of this section
				on or after the date of the enactment of the Global Investment in American Jobs Act of
				2012.
					.
		
	
		
			Passed the House of
			 Representatives September 19, 2012.
			Karen L. Haas,
			Clerk
		
	
